Case 2:20-cv-07159-SB Document 21-10 Filed 10/23/20 Page 1 of 4 Page ID #:235




                     EXHIBIT J
           Case
           Case 2:20-cv-07159-SB
                2:17-bk-19548-NB Document
                                  Doc 63 21-10    Filed 10/23/20
                                          Filed 08/28/17   EnteredPage 2 of 415:22:53
                                                                   08/28/17    Page ID #:236
                                                                                       Desc
                                   Main Document      Page 1 of 3


               1   Ira D. Kharasch(CA Bar No. 109084)
                   Debra I. Grassgreen(CA Bar No. 169978)
           2       Malhar S. Pagay(CA Bar No. 189289)
                   PACHULSKI STANG ZIEHL &JONES LLP
           3       10100 Santa Monica Blvd., 13th Floor
                   Los Angeles, CA 90067
           4       Telephone: 310/277-6910
                   Facsimile: 310/201-0760
           5       E-mail: ilcharasch@pszjlaw.com
                            dgrassgreen@pszjlaw.com
           6                mpagay@pszjlaw.com

           7       [Proposed] Attorneys for Richard M. Pachulski,
                   Chapter 11 Trustee
           8
                                                UNITED STATES BANKRUPTCY COURT
           9
                                                CENTRAL DISTRICT OF CALIFORNIA
           10
                                                      LOS ANGELES DIVISION
           11
a
a                  In re:                                           Case No.: 2:17-bk-19548-NB
a
W          IZ
z                                                                   Chapter 11
0                  LAYFIELD & BARRETT, APC
~~o        13
x
 .¢ U
      -~                                          Debtor.           ACCEPTANCE OF APPOINTIYIENT AS
,W
N r
~F         14                                                       CHAPTER 11 TRUSTED
    O U

C~ ¢ a

Y
     O
     a
           1   ✓

J                                                                   [NO HEARING REQUIRED]
x
U          16
2
a
           17


           18               I, Richard M. Pachulski, Chapter 11 Trustee, hereby accept my appointm t.

           19
                   Dated: August 28, 2017                             By:                               ~
           20                                                                Richard M. Pachulski,
                                                                             Chapter 11 Trustee
           21

           22

           23

           24

           25

           26

           27

           28


                   DOGS LA:308357.1 51414/002
        Case
        Case 2:20-cv-07159-SB
             2:17-bk-19548-NB Document
                               Doc 63 21-10    Filed 10/23/20
                                       Filed 08/28/17   EnteredPage 3 of 415:22:53
                                                                08/28/17    Page ID #:237
                                                                                    Desc
                                Main Document      Page 2 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify): ACCEPTANCE OF APPOINTMENT AS CHAPTER
11 TRUSTEE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 28, 2017, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 28, 2017, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 28, 2017, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY
Honorable Neil W. Bason
U.S. Bankruptcy Court
255 E. Temple Street, Room 940
Los Angeles, CA 90012
Attn: Mail Room Clerk-Judges Copies


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 28, 2017                                  Myra Kulick                                 /s/ Myra Kulick
 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:255049.1 68700-001
        Case
        Case 2:20-cv-07159-SB
             2:17-bk-19548-NB Document
                               Doc 63 21-10    Filed 10/23/20
                                       Filed 08/28/17   EnteredPage 4 of 415:22:53
                                                                08/28/17    Page ID #:238
                                                                                    Desc
                                Main Document      Page 3 of 3


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Mailing Information for Case 2:17-bk-19548-NB

       Moises S Bardavid mbardavid@hotmail.com
       Martin J Brill mjb@lnbrb.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hemar-rousso.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;lfisk@wgllp.com;lgauthier@lwgfllp.com;nlockwood@lwgfllp.com
       Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;lfisk@wgllp.com
       Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
       Dare Law dare.law@usdoj.gov
       Michael F Perlis
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Alan J Watson alan.watson@hklaw.com, gloria.hoshiko@hklaw.com

2. SERVED BY UNITED STATES MAIL:

Roger G Jones
1600 Division St Ste 700
Nashville, TN 37203

Patricia Salcedo
The Dominguez Firm
3250 Wilshire Blvd #2200
Los Angeles, CA 90010

Timothy M Smith
McKinley Smith APC
3445 American River Dr Ste A
Sacramento, CA 95864




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:255049.1 68700-001
